 


110 HR 2296 IH: Future Fuels Act
U.S. House of Representatives
2005-12-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 2296 
IN THE HOUSE OF REPRESENTATIVES 
 
 
Mr. Gerlach introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committees on Ways and Means and Transportation and Infrastructure, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To reduce the Nation’s oil dependence and enhance the Nation’s ability to produce alternative fuels. 
 
 
1.Short titleThis Act may be cited as the Future Fuels Act. 
IAdvanced Technology Motor Vehicle Investment Credit 
101.Advanced technology motor vehicle investment credit 
(a)In generalSubpart D of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 (relating to business related credits) is amended by adding at the end the following new section: 
 
45N.Advanced technology motor vehicle investment credit 
(a)In generalFor purposes of section 38, in the case of an eligible manufacturer, the advanced technology motor vehicle investment credit determined under this section for any taxable year is an amount equal to 33 percent of the qualified investment of the taxpayer for such taxable year. 
(b)LimitationThe amount of the credit determined under this section for any taxable year shall not exceed $200,000,000. 
(c)Eligible manufacturerFor purposes of this section— 
(1)In generalThe term eligible manufacturer means any taxpayer if more than 25 percent of the taxpayer’s gross receipts for the taxable year are derived from the manufacture of motor vehicles and component parts of such vehicles. 
(2)Requirement of improvement in average fuel economySuch term shall not include any manufacturer of motor vehicles for any taxable year unless the average fuel economy of the manufacturer for light duty vehicles (other than vehicles produced with property described in subsection (d) which was taken into account for purposes of determining a credit under this section) for the most recent model year for which data is available (determined as of the first day of such taxable year) is not less than such average fuel economy for model year 2002. Terms used in this paragraph which are also used in section 30B shall have the same meaning as when used in such section. 
(d)Qualified investmentFor purposes of this section— 
(1)In generalThe term qualified investment means amounts paid or incurred by the taxpayer during the taxable year— 
(A)to re-equip or expand an existing manufacturing facility of the eligible manufacturer to produce advanced technology motor vehicles or to produce eligible components, and 
(B)for qualified engineering integration. 
(2)Attribution ruleIn the event a facility of the taxpayer produces both advanced technology motor vehicles and other property, or eligible components and other property, only the qualified investment attributable to production of advanced technology motor vehicles and eligible components shall be taken into account for purposes of this section. 
(3)Property used outside United States, etc., not qualifiedAn amount shall not be treated as a qualified investment if such amount is paid or incurred for property referred to in section 50(b) or to the extent such amount is taken into account under section 179. 
(4)ElectionAn amount shall not be treated as a qualified investment if the taxpayer elects that such amount not be so treated. 
(e)Advanced technology motor vehiclesFor purposes of this section— 
(1)In generalThe term advanced technology motor vehicle means— 
(A)any new advanced lean burn technology motor vehicle (as defined in section 30B(c)(3), determined without regard to subparagraph (A)(iv)(II) thereof and without regard to the weight limitation under subparagraph (A)(iv)(I) thereof), and 
(B)any new qualified hybrid motor vehicle (as defined in section section 30B(d)(3)(A), determined without regard to clause (ii)(II) thereof and without regard to the weight limitation under subparagraph (ii)(I) thereof) that achieves at least 140 percent of the 2002 model year city fuel economy (as defined in section 30B(b)(2)(B)). 
(2)EPA emission standard requirementsThe term advanced technology motor vehicle shall not include any vehicle unless such vehicle is in compliance with any Environmental Protection Agency emission standard for fine particulate matter for the applicable make and model year of the vehicle. 
(f)Eligible componentsFor purposes of this section, the term eligible component means any component specially designed for an advanced technology motor vehicle and installed for the purpose of meeting the performance requirements for such vehicle, including— 
(1)with respect to any gasoline-electric new qualified hybrid motor vehicle (as so defined), an electric motor or generator, power split device, power control unit, power controls, integrated starter generator, or battery, 
(2)with respect to any advanced lean burn technology motor vehicle (as so defined), a diesel engine, turbocharger, fuel injection system, or after-treatment system such as a particle filter or NOX absorber, and 
(3)any other component identified by the Secretary as an eligible component. 
(g)Qualified engineering integrationFor purposes of this section, the term qualified engineering integration engineering tasks performed prior to the market introduction of an advanced technology vehicle which are related to— 
(1)incorporating eligible components into the design of such vehicle, or 
(2)designing new tooling and equipment for facilities to manufacture such vehicle or eligible components for such vehicle. 
(h)Denial of double benefitIn the case of the amount of the credit determined under this section— 
(1)no deduction or credit shall be allowed for such amount under any other provision of this chapter, and 
(2)no increase in the adjusted basis of any property shall result from such amount. 
(i)Aggregation and allocation rulesFor purposes of this section, rules similar to the rules of paragraphs (1) and (2) of section 41(f) shall apply. 
(j)RecaptureThe Secretary shall, by regulations, provide for recapturing any credit allowed under this section with respect to any qualified investment which ceases to be a qualified investment. 
(k)TerminationNo credit shall be allowed under this section with respect to any amount paid or incurred after December 31, 2017. . 
(b)Credit allowed as part of general business creditSection 38(b) of such Code is amended by striking plus at the end of paragraph (25), by striking the period at the end of paragraph (26) and inserting , plus, and by adding at the end the following new paragraph: 
 
(27)in the case of an eligible manufacturer (as defined in section 45N(c)), the advanced technology motor vehicle investment credit determined under section 45N(a). . 
(c)Credit allowed against net income taxSection 38(c) of such Code is amended by redesignating paragraphs (2) through (5) as paragraph (3) through (6), respectively, and by inserting after paragraph (1) the following new paragraph: 
 
(2)Special rules for advanced technology motor vehicle investment creditIn the case of the advanced technology motor vehicle investment credit determined under section 45N(a)— 
(A)this section and section 39 shall be applied separately with respect to such credit, and 
(B)in applying paragraph (1) to such credit— 
(i)the amounts described in subparagraphs (A) and (B) of such paragraph shall be treated as being zero, and 
(ii)the limitation under paragraph (1) (as modified by clause (i)) shall be reduced by the credit allowed under subsection (a) for the taxable year (other than the advanced technology motor vehicle investment credit determined under section 45N(a), the empowerment zone employment employment credit, the New York Liberty Zone business employee credit, or the specified credits). . 
(d)Clerical amendments 
(1)Section 1016(a) of such Code is amended by striking and at the end of paragraph (36), by striking the period and the end of paragraph (37) and inserting , and, and by adding at the end the following new paragraph: 
 
(38)to the extent provided in section 45N(h)(2). . 
(2)Section 6501(m) of such Code is amended by inserting 45N(d)(4), after 45C(d)(4),. 
(3)The table of sections for subpart D of part IV of subchapter A of chapter 1 of such Code is amended by adding at the end the following new item: 
 
 
Sec. 45N. Advanced technology motor vehicle investment credit.  . 
(e)Effective DateThe amendments made by this section shall apply to amounts paid or incurred after December 31, 2006. 
IIFuel Choice 
201.Fuel economy credits proportional to alternative fuel used in dual fuel vehicles 
(a)Fuel economy calculations for alternative fuel vehiclesSection 32905 of title 49, United States Code, is amended— 
(1)in subsections (b) and (d)— 
(A)by amending paragraph (1) of each such subsection to read as follows: 
 
(1)the number determined by— 
(A)subtracting from 1.0 the alternative fuel use factor; and 
(B)dividing the number calculated under subparagraph (A) by the fuel economy measured under section 32904(c) when operating the model on gasoline or diesel fuel; and ; and 
(B)by amending paragraph (2) of each such subsection to read as follows: 
 
(2)the number determined by dividing the alternative fuel use factor by the fuel economy measured under subsection (a) when operating the model on alternative fuel. . 
(2)by adding at the end the following: 
 
(h)Determination of alternative fuel use factor 
(1)DefinitionFor purposes of subsections (b) and (d), the term alternative fuel use factor means the factor determined by the Administrator under paragraph (3). 
(2)Aggregate amount of fuelAt the beginning of each calendar year, the Secretary of Transportation shall estimate the aggregate amount of fuel and the aggregate amount of alternative fuel used to operate all dual fuel automobiles during the most recent 12-month period. 
(3)Determination of alternative fuel use factorThe Administrator shall determine, by regulation, the alternative fuel use factor for dual fueled automobiles, on an energy equivalent basis, by calculating the ratio that the amount of alternative fuel used by each model bears to the total amount of fuel used by such model. . 
(b)Applicability of existing standardThe amendments made by this section shall not affect the application of section 32901 of title 49, United States Code, to automobiles manufactured before model year 2007. 
(c)Effective DateThe amendments made by this section shall take effect on January 1, 2007. 
202.Flexible fuel vehicle standards 
(a)DefinitionsIn this section: 
(1)Alternative fuel; alternative fueled automobile; automobileThe terms alternative fuel, alternative fueled automobile, and automobile have the meanings given such terms in section 32901 of title 49, United States Code. 
(2)Flexible fuel vehiclesThe term flexible fuel vehicle means a light duty motor vehicle warranted by the manufacturer to operate using gasoline and 1 or more alternative fuels, including ethanol and methanol in blends up to 85 percent alternative fuel by volume. 
(b)Increasing percentage of alternative fueled automobiles or flexible fuel vehicles 
(1)In generalOf the new automobiles sold by a manufacturer in the United States— 
(A)not less than 10 percent manufactured by that manufacturer for model year 2009 shall be alternative fueled automobiles or flexible fuel vehicles; 
(B)not less than 20 percent manufactured by that manufacturer for model year 2010 shall be alternative fueled automobiles or flexible fuel vehicles; 
(C)not less than 35 percent manufactured by that manufacturer for model year 2011 shall be alternative fueled automobiles or flexible fuel vehicles; and 
(D)not less than 50 percent manufactured by that manufacturer for model year 2012, and each year thereafter, shall be alternative fueled automobiles or flexible fuel vehicles. 
(2)RulemakingNot later than 1 year after the date of enactment of this Act, the Secretary of Transportation shall issue regulations to carry out this subsection. 
(c)Alternative fuel retail outlets 
(1)RequirementBeginning in the first year in which 10 percent or more of the registered vehicles in a county are capable of using an alternative fuel, each retail motor fuel outlet in that county with 10 or more vehicle fuel pumps shall offer such alternative fuel at not less than 10 percent of such pumps. 
(2)CreditsA retail motor fuel outlet shall be in compliance with the requirement under paragraph (1) if a sufficient number of credits have been purchased for it from another retail motor fuel outlet that operates more than the minimum required number of alternative fuel pumps, and is within 20 miles of the purchasing retail motor fuel outlet. 
(3)ProjectionsNot later than July 1st of each year, the Secretary of Energy shall— 
(A)identify the counties in which at least 10 percent of the registered vehicles are expected to be capable of using a designated alternative fuel within the following 18-month period; 
(B)notify owners and operators of retail motor fuel outlets in the counties identified under subparagraph (A) of the alternative fuel pump requirement under this subsection; and 
(C)grant counties an exemption to the requirement in paragraph (1) if they demonstrate to the Secretary that there is not an adequate alternative fuel supply to meet the requirement. 
(4)RulemakingThe Secretary of Energy shall issue regulations to carry out this subsection. 
IIIFuel efficiency 
301.Oil savings studies 
(a)In generalThe Secretary of Transportation shall develop and implement pilot projects the purpose of which is to reduce vehicle miles traveled. 
(b)Highway congestion tolling evaluation studyThe Secretary shall carry out evaluation projects in no less than 6 metropolitan areas selected by the Secretary to determine how technology can best be applied to assess mileage-based road user charges on major highways at peak-commuting times for the purposes of— 
(1)reducing oil usage; 
(2)lessening highway congestion; and 
(3)expanding travel alternatives. 
(c)Parking cash-out evaluation project 
(1)In generalThe Secretary shall carry out a national evaluation pilot project to assess how offering commuters the option to receive the cash value of their workplace parking place, if any, instead of free parking can— 
(A)reduce oil usage; 
(B)lessen highway congestion; and 
(C)expand travel alternatives. 
(2)Employer requirementUnder the evaluation pilot project, any employer that is participating in the pilot project and offers free-of-charge commuter parking to the employees of the employer must also offer a cashout alternative to employees. 
(d)ReportThe Secretary shall submit to Congress every 2 years after the date of the enactment of this Act, a report on the progress and results of pilot projects under this section. The report shall provide an analysis and summary of project implementation, changes in oil usage and travel demand, and other matters as deemed appropriate by the Secretary. 
(e)Authorization of appropriationsThere are authorized to be appropriated to carry out subsection (b) $4,000,000, and to carry out subsection (c) $4,000,000, for each of fiscal years 2007 through 2016. 
302.Insurance savings incentive program 
(a)Per-mile InsuranceThe Secretary of Transportation shall establish a program to provide incentives to insurance providers to sell automobile insurance policies on a per-mile basis. 
(b)Incentives 
(1)Start-up costsUnder the program, the Secretary of Transportation shall assist automobile insurance providers with the development and startup costs necessary to offer customers of such providers the option of purchasing automobile insurance at a per-mile-driven rate. 
(2)Per-mile compensationUnder the program, the Secretary of Transportation shall compensate an insurance provider at the rate of one cent per mile driven by each passenger vehicle for which the insurance premiums are determined by the insurance provider to be the multiplicative product of a per-mile-driven rate and a variable number of miles driven. Such per-mile-driven rate may reflect both traditional underwriting factors and the coverages selected. An insurance provider may only receive incentive payments for an insurance policy under this section if the per-mile-driven premium charges on such policy apply to all vehicles of a household insured by such provider and account for at least 70 percent of the total premium charge for liability and collision coverages of each vehicle insured by such provider. 
(c)Authorization of appropriations 
(1)Administrative costsThere is authorized to be appropriated for the administrative costs of the program established under subsection (a) $10,000,000. 
(2)Start-up costsThere is authorized to be appropriated to fund start-up costs under subsection (b)(1) $20,000,000. 
(3)Per-mile compensationThere is authorized to be appropriated to fund incentives under subsection (b)(2) $220,000,000. 
(4)AvailabilityFunds appropriated under this subsection shall remain available until expended. 
303.Transit-oriented development corridors 
(a)DefinitionsIn this section the following definitions apply: 
(1)Definitions from title 49, united states codeThe terms capital project, local governmental authority, mass transportation, and urbanized area have the meanings such terms have under section 5302 of title 49, United States Code. 
(2)StateThe term State means a State of the United States, the District of Columbia, Puerto Rico, the Northern Mariana Islands, Guam, American Samoa, and the United States Virgin Islands. 
(3)Transit-oriented development corridorThe term transit-oriented development corridor means rights-of-way for fixed-guideway mass transportation facilities, including commercial development that is connected with any such facility physically and functionally. 
(b)In generalIn consultation with State transportation departments and metropolitan planning organizations, the Secretary shall designate, in urbanized areas, at least 20 transit-oriented development corridors by 2015 and 50 transit-oriented development corridors by 2025. 
(c)Transit grantsThe Secretary shall award grants to a State or local governmental authority to construct or improve transit facilities, bicycle transportation facilities, and pedestrian walkways in transit-oriented development corridors, including capital projects. 
(d)Research and developmentIn order to support effective deployment of grants and incentives under this section, the Secretary shall establish a transit-oriented development corridors research and development program for the conduct of research on best practices and performance criteria for transit-oriented development corridors. 
(e)Authorization of appropriationsThere are authorized to be appropriated to carry out this section $500,000,000 for each of fiscal years 2008 through 2017, of which $2,000,000 per fiscal year is authorized for the research and development program under subsection (d). 
(f)Labor standardsThe Secretary shall not provide a grant under this section for a transit project unless the Secretary receives reasonable assurances from a State that laborers and mechanics employed by contractors or subcontractors in the performance of construction or modernization on the transit project will be paid wages not less than those prevailing on similar construction or modernization in the locality as determined by the Secretary of Labor under the Act of March 3, 1931 (known as the Davis-Bacon Act) (40 U.S.C. 276a et seq.). 
304.Motor vehicle tires supporting maximum fuel efficiency 
(a)Standards for tires manufactured for interstate commerceSection 30123 of title 49, United States Code, is amended— 
(1)in subsection (b), by inserting after the first sentence the following: The grading system shall include standards for rating the fuel efficiency of tires designed for use on passenger cars and light trucks.; and 
(2)by adding at the end the following: 
 
(d)National tire fuel efficiency program
(1)The Secretary shall develop and carry out a national tire fuel efficiency program for tires designed for use on passenger cars and light trucks. 
(2)The program shall include the following: 
(A)Policies and procedures for testing and labeling tires for fuel economy to enable tire buyers to make informed purchasing decisions about the fuel economy of tires. 
(B)Policies and procedures to promote the purchase of energy-efficient replacement tires, including purchase incentives, website listings on the Internet, printed fuel economy guide booklets, and mandatory requirements for tire retailers to provide tire buyers with fuel-efficiency information on tires. 
(C)Minimum fuel economy standards for tires, promulgated by the Secretary. 
(3)The minimum fuel economy standards for tires shall— 
(A)ensure, in conjunction with the requirements under paragraph (2)(B), that the average fuel economy of replacement tires is equal to or better than the average fuel economy of tires sold as original equipment; 
(B)secure the maximum technically feasible and cost-effective fuel savings; 
(C)not adversely affect tire safety; 
(D)not adversely affect the average tire life of replacement tires; 
(E)incorporate the results from— 
(i)laboratory testing; and 
(ii)to the extent appropriate and available, on-road fleet testing programs conducted by the manufacturers; and 
(F)not adversely affect efforts to manage scrap tires. 
(4)The policies, procedures, and standards developed under paragraph (2) shall apply to all types and models of tires that are covered by the uniform tire quality grading standards under section 575.104 of title 49, Code of Federal Regulations (or any successor regulation). 
(5)Not less often than every three years, the Secretary shall review the minimum fuel economy standards in effect for tires under this subsection and revise the standards as necessary to ensure compliance with requirements under paragraph (3). The Secretary may not, however, reduce the average fuel economy standards applicable to replacement tires. 
(6)Nothing in this chapter shall be construed to preempt any provision of State law relating to higher fuel economy standards applicable to replacement tires designed for use on passenger cars and light trucks. 
(7)Nothing in this chapter shall apply to— 
(A)a tire or group of tires with the same SKU, plant, and year, for which the volume of tires produced or imported is less than 15,000 annually; 
(B)a deep tread, winter-type snow tire, space-saver tire, or temporary use spare tire; 
(C)a tire with a normal rim diameter of 12 inches or less; 
(D)a motorcycle tire; or 
(E)a tire manufactured specifically for use in an off-road motorized recreational vehicle. 
(8)In this subsection, the term fuel economy, with respect to tires, means the extent to which the tires contribute to the fuel economy of the motor vehicles on which the tires are mounted. . 
(b)Conforming amendmentSection 30103(b) of title 49, United States Code, is amended in paragraph (1) by striking When and inserting Except as provided in section 30123(d) of this title, when. 
(c)Time for implementationThe Secretary of Transportation shall ensure that the national tire fuel efficiency program required under subsection (d) of section 30123 of title 49, United States Code (as added by subsection (a)(2)), is administered so as to apply the policies, procedures, and standards developed under paragraph (2) of such subsection (d) beginning not later than March 31, 2009. 
 
